Title: From George Washington to Charles Thomson, 21 July 1781
From: Washington, George
To: Thomson, Charles


                  sir
                     
                     Head Quarters near Dobbs Ferry 21st July 1781
                  
                  I have been honored with your Letter of the 10th instt informg, that Congress, upon the Retiring of the late Mr President Huntington, had elected The Hono. Thomas McKean Esqr. to preside in their respectable Body—I shall for the future conduct my Correspondence agreable to this Information. I am sir Your most Obedient & humble Servant
                  
                     Go: Washington
                  
               